
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1



VOTING AGREEMENT


        VOTING AGREEMENT made this    day of August, 2003 (the "Agreement"),
between            (the "Stockholder"), in his capacity as a stockholder of
NaPro BioTherapeutics, Inc., a Delaware corporation (the "Company"), and
Faulding Pharmaceutical Co., a Delaware corporation ("Buyer").


R E C I T A L S


        Concurrently with the execution of this Agreement, Buyer and the Company
have entered into an Asset Purchase Agreement dated as of August 25, 2003 (the
"Purchase Agreement") pursuant to which Buyer will acquire the Paclitaxel
Business of the Company (the "Asset Purchase"). The transactions contemplated by
the Purchase Agreement are collectively referred to as the "Transactions."
Capitalized terms not defined in this Agreement have the meanings given them in
the Purchase Agreement.

        In order to induce Buyer to enter into the Purchase Agreement with the
Company, Buyer has requested, and the Stockholder has agreed, that the
Stockholder enter into this Agreement;

        NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:


ARTICLE 1

VOTING AGREEMENT


        The Stockholder hereby agrees with Buyer as follows:

        SECTION 1.1.    Voting of Shares.    (a) At any meeting of the
stockholders of the Company, however called, at every adjournment of any such
meeting, and in connection with any written consent of the stockholders of the
Company, the Stockholder will cause all of his Shares to be voted, during the
term of this Agreement, in favor of (i) a resolution approving the transactions
contemplated by the Purchase Agreement in accordance with the Delaware General
Corporation Law, and (ii) all other Transactions as to which stockholders of the
Company are called upon to vote.

        For purposes of this Agreement, (i) "Person" shall mean an individual,
partnership, limited liability company, corporation, joint stock company, trust,
estate, joint venture, association or unincorporated organization, or any other
entity or organization, including a government or political subdivision or any
agency or instrumentality thereof, and (ii) "Shares" shall mean any and all
shares of capital stock of the Company which are entitled to vote in any
election of the board of directors of the Company or on any matter submitted to
the stockholders of the Company now owned and/or subsequently acquired by the
Stockholder through purchase, gift, stock splits, stock dividends and the
exercise of stock options or other derivative security.

        (b)   The Stockholder agrees that during the term of this Agreement, the
Stockholder shall attend or otherwise participate in all duly called stockholder
meetings and any adjournments of such meetings and in all actions by written
consent of stockholders in which the Asset Purchase or any Transaction is being
considered.

        (c)   The parties hereto agree and acknowledge that nothing in this
Article I or any other part of this Agreement shall be construed as requiring
the Stockholder to propose, endorse, approve or recommend the Purchase Agreement
or the transactions contemplated thereby in the Stockholder's capacity as a
director or officer of the Company in any manner inconsistent with his fiduciary
duties as director or officer.

1

--------------------------------------------------------------------------------




        SECTION 1.2.    No Proxies or Encumbrances.    The Stockholder shall not
(i) grant any proxies or enter into any voting trust or other agreement or
arrangement with respect to the voting of any of the Shares in a manner which
would be inconsistent with the provisions of this Agreement, (ii) sell, assign,
transfer, encumber or otherwise dispose of or enter into any contract, option or
other arrangement or understanding with respect to, the direct or indirect sale,
assignment, transfer, encumbrance or other disposition of any of his Shares or
any interest therein except for Permitted Transfers to Permitted Transferees (as
such terms are defined below) or (iii) seek or solicit any of the foregoing. For
purposes of this Agreement, (i) "Permitted Transferee" means any Person
controlled, directly or indirectly, by Stockholder, Stockholder's spouse and
children, and any trust for the benefit of Stockholder, Stockholder's spouse or
children, and (ii) each transfer to a Permitted Transferee shall constitute a
"Permitted Transfer" only if it is a:

        (i)    transfer to a Permitted Transferee and, in the case of a
Permitted Transferee, transfer to the Stockholder or to other Permitted
Transferees of Stockholder; provided that, any such Permitted Transferee shall
enter into a supplement to this Agreement, consented to in writing by Buyer,
agreeing to be bound by the terms of this Agreement; or

        (ii)   pledge to a bank or securities firm of Stockholder's Shares
securing a bona fide loan; provided that the pledge agreement with the pledgee
shall provide that the Stockholder shall continue at all times to have the
right, from time to time, to vote and to give consents, ratifications and
waivers with respect to such pledged Shares; and provided further that any
pledge agreement that Stockholder enters into shall provide that the pledgee
shall give written notice to Buyer at least 10 days prior to the date such
pledgee takes any action to exercise any remedies with respect to such Shares;

provided that no such transfer is in violation of applicable federal or state
securities laws.


ARTICLE 2

REPRESENTATIONS AND WARRANTIES


        The Stockholder represents and warrants to Buyer as follows:

        SECTION 2.1.    Valid Title.    The Stockholder is the owner of 100% of
the Shares set forth next on the signature page to this Agreement, with full
power to vote and dispose of such Shares, and there are no restrictions on the
Stockholder's voting rights or rights of disposition pertaining to such Shares
which would be inconsistent with this Agreement or interfere with Stockholder's
performance of this Agreement.

        SECTION 2.2.    Non-Contravention.    The execution, delivery and
performance by the Stockholder of this Agreement and the consummation of the
transactions contemplated hereby, do not and will not contravene or constitute a
default under or give rise to a right of termination, cancellation or
acceleration of any material right or obligation of the Stockholder or to a loss
of any material benefit of the Stockholder under any provision of applicable law
or regulation or of any agreement, judgment, injunction, order, decree or other
instrument binding on the Stockholder.

        SECTION 2.3.    Authorization.    The execution, delivery and
performance by the Stockholder of this Agreement are within the Stockholder's
powers and have been duly authorized by all necessary actions.

        SECTION 2.4.    Binding Effect.    This Agreement constitutes a valid
and binding agreement of the Stockholder, enforceable against the Stockholder in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, moratorium or other similar laws relating to creditors' rights
generally.

2

--------------------------------------------------------------------------------


        SECTION 2.5.    No Other Shares.    The number of Shares set forth on
the signature page to this Agreement are the only Shares owned by the
Stockholder.


ARTICLE 3

MISCELLANEOUS


        SECTION 3.1.    Notices.    All notices, requests and other
communications to any party hereunder shall be deemed to have been duly given
when delivered in person, by telegram, facsimile or by registered or certified
mail (postage prepaid, return receipt requested) to such party at its address
set forth on the signature pages hereto.

        SECTION 3.2.    Amendments; No Waivers.    (a) Any provision of this
Agreement may be amended or waived if, and only if, such amendment or waiver is
in writing and signed, in the case of an amendment, by each of the parties
hereto, or in the case of a waiver, by the party against whom the waiver is to
be effective.

        (b)   No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

        SECTION 3.3.    Termination.    This Agreement shall automatically
terminate upon termination of the Purchase Agreement in accordance with its
terms.

        Section 3.4.    Severability.    If any provision of this Agreement or
the application of such provision to any party or set of circumstances shall, in
any jurisdiction and to any extent, be finally held invalid or unenforceable,
such term or provision shall only be ineffective as to such jurisdiction, and
only to the extent of such invalidity or unenforceability, without invalidating
or rendering unenforceable any other terms or provisions of this Agreement or
under any other circumstances, and the parties shall negotiate in good faith a
substitute provision which comes as close as possible to the invalidated or
unenforceable term or provision, and which puts each party in a position as
nearly comparable as possible to the position it would have been in but for the
finding of invalidity or unenforceability, while remaining valid and
enforceable.

        SECTION 3.5.    Entire Agreement.    This Agreement constitutes the
entire agreement among the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and undertakings, both written and
oral, among the parties with respect to the subject matter hereof.

        SECTION 3.6.    Successors and Assigns.    The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns (and, in the case of the
Stockholder, the heirs and executors of the Stockholder); provided that, except
as permitted by Section 1.2 or by will or intestacy, no party may assign,
delegate or otherwise transfer all or any of his or its rights or obligations
under this Agreement without the consent of the other party hereto.

        SECTION 3.7.    Counterparts; Effectiveness.    This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement shall become effective when each party shall have
received counterparts (or signature pages) hereof signed by all of the other
parties.

        SECTION 3.8.    Governing Law; Specific Performance.    The terms of
this Agreement shall be construed in accordance with and governed by the law of
the State of Delaware (without regard to principles of conflict of laws). Each
of the parties acknowledges and agrees that the parties' respective remedies at
law for a breach or threatened breach of any of the provisions of this Agreement
would be inadequate and, in recognition of that fact, each agrees that, in the
event of a breach or threatened

3

--------------------------------------------------------------------------------


breach by any party of the provisions of this Agreement, in addition to any
remedies at law, each party, without posting any bond, shall be entitled to seek
equitable relief in the form of specific performance, a temporary restraining
order, a temporary or permanent injunction or any other equitable remedy which
may then be available.

        SECTION 3.9.    Expenses.    All costs and expenses incurred in
connection with this Agreement shall be paid by the party incurring such cost or
expense.

        SECTION 3.10.    Certain Events.    The Stockholder agrees that this
Agreement and the obligations hereunder shall attach to its Shares and shall be
binding upon any Person to which legal or beneficial ownership of such shares
shall pass, whether by operation of law or otherwise.

        SECTION 3.11.    No Revocation.    The voting agreements contained
herein are coupled with an interest and may not be revoked prior to termination
of this Agreement in accordance with Section 3.3, except by written consent of
Buyer.

4

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement, or
caused this Agreement to be duly executed by their respective authorized
officers or representatives, as of the day and year first above written.

    Faulding Pharmaceutical Co.
 
 
 
 
 
 
By:
      Its:        

--------------------------------------------------------------------------------


 
 
Address: Mack Cali Centre II
650 From Road, Second Floor
Paramus, NJ 07652
 
 
 
 
 
 
Stockholder:
 
 
 
 
 
 


--------------------------------------------------------------------------------


 
 
 
 
 
 


--------------------------------------------------------------------------------


 
 
 
 
 
 
Number of Shares Owned:     Address:
c/o NaPro BioTherapeutics, Inc.
4840 Pearl East Circle, Suite 300W
Boulder, Colorado 80301


5

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



VOTING AGREEMENT
R E C I T A L S
ARTICLE 1 VOTING AGREEMENT
ARTICLE 2 REPRESENTATIONS AND WARRANTIES
ARTICLE 3 MISCELLANEOUS
